

113 S2883 IS: To require the Comptroller General of the United States to submit to Congress a report on the entrepreneurial impact of technology transfer at the National Laboratories. 
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2883IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Comptroller General of the United States to submit to Congress a report on the
			 entrepreneurial impact of technology transfer at the National
			 Laboratories. 1.Report on entrepreneurial impact of technology transfer(a)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit
			 to Congress a report on the entrepreneurial impact of technology transfer
			 at the National Laboratories (as the term is defined in section 2 of the
			 Energy Policy Act of 2005 (42 U.S.C.
		15801)).(b)Basis of reportThe report under subsection (a) shall be based on an evaluation of quantitative performance
			 metrics, including—(1)the number of licenses granted to small businesses;(2)the number of start-up businesses created;(3)the number of cooperative research and development agreements and collaborations involving small
			 businesses and the total number of businesses involved in those agreements
			 and collaborations;(4)the period of time required for execution of a license; and(5)the number of jobs created.